Case 1:18-cv-20394-RNS Document 156 Entered on FLSD Docket 04/22/2020 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

  United States of America ex rel        )
  Derek Lewis and Joey Neiman,           )
  Plaintiffs,                            )
                                           Civil Action No. 18-20394-Civ-Scola
                                         )
  v.
                                         )
  Community Health Systems, Inc.         )
  and others, Defendants.                )
             Order Partially Staying Case Upon Notice of Bankruptcy
         Thirty of the one-hundred-and-forty hospital-entity Defendants in this
  case have recently informed the Court that they have filed petitions for
  bankruptcy protection. The filing of these petitions for bankruptcy triggers an
  automatic stay of this case as to the thirty hospital entities listed in Exhibit A
  of the Defendants’ notice (ECF No. 155, 3–4) by virtue of 11 U.S.C. § 362.
         The Court therefore stays this case with respect to these thirty
  Defendants until the conclusion of their bankruptcy proceedings. Should the
  parties seek a stay of the entire case and removal of the case from the Court’s
  trial calendar, they must notify the Court immediately. The Court orders
  counsel representing these Defendants to file status reports advising of the
  status of the bankruptcy proceedings every 120 days; the first report is due by
  July 22, 2020. Failure to timely file a status report in compliance with this
  Order may result in the immediate imposition of sanctions against counsel.
  The case will continue to proceed as to the non-bankruptcy Defendants only.
         The Court further orders counsel representing the thirty-listed hospitals
  to file a copy of any order from the bankruptcy court that lifts the automatic
  stay or otherwise terminates the bankruptcy proceedings. Such an order must
  be filed with this Court within 14 days of its being issued by the bankruptcy
  court.
        Done and ordered in Miami, Florida on April 21, 2020.


                                              _______________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
